Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 19, 2017

The Court of Appeals hereby passes the following order:

A17D0466. CARLOS CLEMONS v. SYLVIA EDWARDS.

      Carlos Clemons has filed an application for discretionary review of the trial
court’s order dismissing his suit against Sylvia Edwards, his former supervisor at
Delta Airlines. The trial court dismissed the case on the ground that Clemons’s
claims are barred by the relevant statutes of limitations.
      In his application, Clemons does not indicate why he believes he was required
to follow the discretionary appeal procedures. A trial court’s order dismissing a civil
action is a final judgment within the meaning of OCGA § 5-6-34 (a) (1). Further,
based on the limited information included with the application materials, no provision
of the discretionary appeal statue, OCGA § 5-6-35 (a), appears to apply to this case.
The trial court’s order, therefore, appears to be subject to direct appeal.
      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Clemons shall have ten days from the date of this
order to file a notice of appeal with the trial court. If he has already filed a notice of
appeal, he need not file a second notice. The clerk of the trial court is DIRECTED
to include a copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/19/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.